Title: [Monday. May. 20. 1776.]
From: Adams, John
To: 


      Monday. May. 20. 1776. Lyman Hall and Button Gwinnet appear as Delegates from Georgia: both intelligent and spirited Men, who made a powerful Addition to our Phalanx.
      
      Certain Resolutions of the Convention of South Carolina, respecting the Battalions to be raised in that Colony; also certain resolutions passed by the General Assembly of the said Colony, respecting the manner in which Commissioners coming from England are to be received and treated in that Colony, were laid before Congress and read.
      Resolved that the Resolutions respecting the Battalions be referred to a Committee of five.
      The Members chosen Mr. John Adams, Mr. Sherman, Mr. Floyd, Mr. W. Livingston and Mr. Morton.
      A Committee of the whole: Mr. Harrison reported no Resolution.
     